— In a proceeding pursuant to CPLR article 78 to review a determination of the Regional Director of the Temporary Release Program dated March 15, 1984, denying the petitioner’s application for temporary release, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Kelly, J.), dated July 10, 1984, which dismissed the petition.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The petitioner has been granted parole release, thereby rendering this appeal academic. Lawrence, J. P., Spatt, Sullivan and Balletta, JJ., concur.